            IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE GARY S. KATZMANN, JUDGE
____________________________________
                                    )
SEA SHEPHERD NEW ZEALAND and        )
SEA SHEPHERD CONSERVATION           )
SOCIETY,                            )
      Plaintiffs,                   )
                                    )
      v.                            ) Ct. No. 20-00112
                                    )
UNITED STATES, et al.,              )
      Defendants.                   )
____________________________________)

           DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO
            DISMISS COUNT I OF THE SUPPLEMENTAL COMPLAINT




                                        BRIAN M. BOYNTON
                                        Acting Assistant Attorney General

                                        JEANNE E. DAVIDSON
                                        Director

                                        PATRICIA M. McCARTHY
                                        Assistant Director

OF COUNSEL:                             STEPHEN C. TOSINI
JASON S. FORMAN                         Senior Trial Counsel
Office of General Counsel               Department of Justice
National Oceanic & Atmospheric Admin.   Civil Division
Silver Spring, MD                       Commercial Litigation Branch
                                        P.O. Box 480, Ben Franklin Station
                                        Washington, DC 20044
                                        Tel.: (202) 616-5196

March 8, 2021                           Attorneys for Defendants
             IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE GARY S. KATZMANN, JUDGE
____________________________________
                                    )
SEA SHEPHERD NEW ZEALAND and        )
SEA SHEPHERD CONSERVATION           )
SOCIETY,                            )
      Plaintiffs,                   )
                                    )
      v.                            ) Ct. No. 20-00112
                                    )
UNITED STATES, et al.,              )
      Defendants.                   )
____________________________________)

             DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO
              DISMISS COUNT I OF THE SUPPLEMENTAL COMPLAINT

       In our motion to dismiss, we demonstrated that count I of the supplemental complaint,

ECF No. 46, impermissibly seeks to bypass a statutory and regulatory scheme that Congress

entrusted to an expert agency, National Oceanic and Atmospheric Administration (NOAA).

Moreover, Sea Shepherd failed to exhaust an explicit administrative remedy under which it had,

in fact, sought the very relief sought in count I, an embargo upon certain fish and fish products

from New Zealand. Lastly, Sea Shepherd explicitly approved of the promulgation of a

regulatory regime to enforce the statute under which it bases its de novo claim in count I.

Accordingly, Rules 12(b)(1) and (6) of the Rules of the Court (USCIT R.) compel dismissal of

count I of the supplemental complaint.

                                          ARGUMENT

I.     Sea Shepherd May Not Compel An Embargo Absent A Negative Comparability
       Finding

       Sea Shepherd seeks to compel an embargo upon fish and fish products from New Zealand

as “agency action unlawfully withheld,” under the Administrative Procedure Act (APA), 5
U.S.C. § 706(1), and Marine Mammal Protection Act (MMPA), 16 U.S.C. § 1361, et seq. As we

explained in our motion to dismiss at pages 10-13, because the true nature of Sea Shepherd’s

supplemental complaint is a challenge to an agency action expressly denying the relief requested

in count I, Sea Shepherd cannot avail itself of section 706(1) of the APA.

       Under the MMPA fish imports provision, the United States “shall ban the importation of

commercial fish or products from fish which have been caught with commercial fishing

technology which results in the incidental kill or incidental serious injury of ocean mammals in

excess of United States standards.” 16 U.S.C. § 1371(a)(2). Further, the Government “shall

insist on reasonable proof from the government of any nation from which fish or fish products

will be exported to the United States of the effects on ocean mammals of the commercial fishing

technology in use for such fish or fish products exported from such nation to the United States.”

16 U.S.C. § 1371(a)(2)(A). To implement this provision, NOAA issued regulations governing

the process for the agency to determine whether particular fish or fish products meet the statutory

standard for importation. 50 C.F.R. § 216.24(h).

       Contrary to Sea Shepherd’s contentions, SUWA directly compels dismissal of any section

706(1) APA claim. Section “706(1) empowers a court only to compel an agency ‘to perform a

ministerial or non-discretionary act,’ or ‘to take action upon a matter, without directing how it

shall act.’” Norton v. Southern Utah Wilderness Alliance, 542 U.S. 55, 64 (2004) (quoting

Attorney General’s Manual on the Administrative Procedure Act 108 (1947) (emphasis by

Court). Put another way, under the APA, a “failure to act is not the same thing as a denial. The

latter is the agency’s act of saying no to a request; the former is simply the omission of an action

without formally rejecting a request.” Id. at 63 (internal quotation marks omitted).




                                                 2
       There is nothing “ministerial” about applying the MMPA imports provision. Section

“706(1) grants judicial review only if a federal agency has a ‘ministerial or non-discretionary’

duty amounting to ‘a specific, unequivocal command.’” Anglers Conservation Network v.

Pritzker, 809 F.3d 664, 670 (D.C. Cir. 2016) (quoting SUWA, 532 U.S. at 63-64). Of course,

there is no “specific unequivocal command” here because determinations under the imports

provision provide a “classic example of a factual dispute the resolution of which implicates

substantial agency expertise.” Marsh v. Oregon Nat. Res. Council, 490 U.S. 360, 376 (1989).

       Under the MMPA, the United States “shall ban the importation of commercial fish or

products from fish which have been caught with commercial fishing technology which results in

the incidental kill or incidental serious injury of ocean mammals in excess of United States

standards.” 16 U.S.C. § 1371(a)(2) (emphasis added). Further, the Government “shall insist on

reasonable proof from the government of any nation from which fish or fish products will be

exported to the United States of the effects on ocean mammals of the commercial fishing

technology in use for such fish or fish products exported from such nation to the United States.”

16 U.S.C. § 1371(a)(2)(A) (emphasis added). Accordingly, Congress did not “unequivocal[ly]

command,” SUWA, 532 U.S. at 64, NOAA to impose an embargo. Instead, it directed that

NOAA impose an embargo after engaging in a complex factual analysis within its area of

expertise, addressing commercial fishing technology; incidental kill or injury levels; and United

States standards for incidental kill or injury. Similarly, it is the agency that first determines the

quantum of reasonable proof required.

       Given the statutory and regulatory scheme, as well as NOAA’s extensive analysis of the

proof provided by New Zealand on the administrative record, NRDC does not allow bypassing

NOAA’s comparability finding regulatory scheme. Br. 5 (citing NRDC v. Ross, 331 F. Supp. 3d




                                                   3
1338, 1352 (Ct. Int’l Trade 2018)). Rather, NRDC involved a motion or preliminary injunction

seeking to compel an embargo, where the agency had not conducted any comparability finding

proceeding. Accordingly, there was no comparability finding to review and the Court treated

this lack of an agency record as a negative comparability finding. NRDC, 331 F. Supp. 3d at

1353-54.

       Lastly, we note that the Government does not seek to escape judicial scrutiny of whether

New Zealand’s protections for the Māui dolphins are comparable to those afforded to marine

mammals in United States waters. Should proceedings involving counts II and III of the

supplemental complaint result in a negative comparability finding, then the natural consequence

of such a finding is an embargo upon certain fish and fish products from New Zealand.

II.    Sea Shepherd Has Failed To Exhaust Administrative Remedies

       Sea Shepherd does not contest that count I fails to exhaust the explicit Court-ordered

administrative remedy in Sea Shepherd New Zealand v. United States, 469 F. Supp. 3d 1330 (Ct.

Int’l Trade 2020). Br. 11. In fact, nowhere in its brief does Sea Shepherd even acknowledge the

Court’s decision. Instead, it contends that “[e]xhaustion of any administrative remedies is not

required unless expressly mandated by statute or agency rule.” Id. Sea Shepherd assumes that

there is no such exhaustion requirement and does not cite the explicit statute that compels

exhaustion before challenging agency action in the Court of International Trade, 28 U.S.C. §

2637(d), let alone the Court’s own order. Section 2637(d) “indicates a congressional intent that,

absent a strong contrary reason, the [C]ourt should insist that parties exhaust their remedies

before the pertinent administrative agencies.” Corus Staal BV v. United States, 502 F.3d 1370,

1379 (Fed. Cir. 2007); Boomerang Tube LLC v. United States, 856 F.3d 908, 912 (Fed. Cir.

2017). This binding authority is dispositive. And in any event, the MMPA itself demonstrates




                                                 4
congressional intent that plaintiffs must exhaust administrative remedies by granting to NOAA

the authority to conduct notice and comment rulemaking. 16 U.S.C. § 1382(a).

        The authorities that Sea Shepherd cites are inapposite. Bowen v. Michigan Academy of

Family Physicians, 476 U.S. 667, 670 (1986), involved a facial challenge to a regulation and did

not involve exhaustion. Darby v. Cisneros, 509 U.S. 137, 147 (1993), again required exhaustion

of required administrative proceedings. The remaining cases at page 13 wrongly presuppose

“the absence of such an administrative remedy.” Of course, if there were no administrative

remedy, then Sea Shepherd should dismiss counts II and III of its supplemental complaint. But it

cannot have it both ways – a de novo Court challenge coupled with an APA challenge to final

agency action upon the exact same question.

III.    Count I Is Barred By Judicial Estoppel

        Finally, judicial estoppel bars count I. As we demonstrated in our motion, Sea Shepherd

agreed with the overall framework of the regulatory process – that is, to develop procedures for

NOAA to conduct comparability findings in the first instance. Br. 14-18. The major flaw in Sea

Shepherd’s argument is that, even though it objected to particular provisions, it agreed with, and

advocated for, the administrative process that it now eschews. Accordingly, by seeking to

bypass the administrative process for which it advocated, Sea Shepherd’s position here is clearly

inconsistent with its past position.

        And finally, there is nothing unfair about NOAA making initial comparability findings

and the Court reviewing those findings through the lens of the APA. Br. 17-18. But that appears

to be Sea Shepherd’s position.




                                                 5
                                        CONCLUSION

       For these reasons, we respectfully request that the court dismiss count I of the

supplemental complaint.

                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     JEANNE E. DAVIDSON
                                                     Director

                                                     /s/ PATRICIA M. McCARTHY
                                                     Assistant Director

OF COUNSEL:                                          /s/ STEPHEN C. TOSINI
JASON S. FORMAN                                      Senior Trial Counsel
Office of General Counsel                            Department of Justice
National Oceanic & Atmospheric Admin.                Civil Division
Silver Spring, MD                                    Commercial Litigation Branch
                                                     P.O. Box 480, Ben Franklin Station
                                                     Washington, DC 20044
                                                     Tel.: (202) 616-5196

March 8, 2021                                        Attorneys for Defendants




                                                6
                            CERTIFICATE OF COMPLIANCE

       I hereby certify, pursuant to section 2(B)(1) of the Standard Chambers Procedures of this

Court, that this reply contains 1,399 words, excluding any materials excluded from those

Procedures’ requirements, as calculated by the word processing system used to prepare this brief

(Microsoft Word).

                                          /s/ Stephen C. Tosini




                                                7
